DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Amendment
The amendment filed on 02/01/2022 has been entered.  Claims 21-40 remain in the application.  Claims 21-24, 26-30, 32-34 and 38 have been amended.   Amendment to the specification and a new Fig. 8 are entered since there is sufficient support in the specification without adding new matter.  The purpose of submission of Fig. 8 is to clearly illustrate an enlarged view of the press roll and the backing roll, and web being transferred from the clothing to the press belt of the press roll.  Applicant’s amendments to the independent claims 21 and 32 have overcome all of the rejections previously set forth in the Final Office Action mailed 11/16/2021.  

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed, because the prior art does not disclose or suggest:  A method for treating a pulp web (1) in a paper or tissue machine (2) in an extended-nip press unit (3) with a press roll (4) having a rotating press belt (5), and a backing roll (6), the press roll (4) being a shoe press roll, comprising the transferring the dewatered pulp web (1) directly to the rotating press belt (5) of the press roll (4) after the extended press nip (7), passing the dewatered pulp web (1) from the press belt (5) to a transfer fabric (9) in a transfer area (8), wherein the transfer fabric (9) is guided over a stationary transfer device (10) in the transfer area (8).
Claims 22-31 are dependent directly/indirectly on claim 21 and therefore, they are allowed as well. 
Claim 32 is allowed, because the prior art does not disclose or suggest:  A press arrangement for treating a pulp web (1) in a paper or tissue machine (2), comprising: an extended-nip press unit (3) comprising an extended press nip (7) through which the pulp web (1) is guided, the extended-nip press unit (3) further including a press roll (4) with revolving press belt (5) and a backing roll (6), the press roll (4) being a shoe press roll, wherein after the extended press nip (7) of the extended-nip press unit (3), the pulp web (1) is guided directly on the rotating press belt (5) of the press roll (4) to a transfer fabric (9) which receives the pulp web (1) in a transfer area (8), and the transfer fabric (9) is guided over a stationary transfer device (10) in the transfer area (8). 
Claims 33-40 are dependent directly/indirectly on claim 22 and therefore, they are allowed as well. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant’s amendments to the independent claims 21 and 32 have overcome all of the rejections previously set forth in the Final Office Action mailed 11/16/2021.   
Puustinen, et al. (US2001/0004007) in view of Trokhan, et al. (USP 5741402 A).
Regarding respective claims 21 and 32, Puustinen discloses method and device for transferring a paper web from a wet wire in a former section to a pick-up fabric or a transfer fabric of a press section that includes forming a pick-up point on the wet wire and separating an edge strip from at least one edge or both edges of the web prior to the pick-up point by means of at least one cutting device. The web is separated from the wet wire and passed onto the pick-up fabric at the pick-up point.   Similarly, Trokhan discloses a papermaking vacuum apparatus comprising a vacuum pick up shoe and a vacuum box. The vacuum apparatus comprises a head having a web-facing surface adapted to support a backside of a papermaking belt having a paper web thereupon, and a body joined to the head.  
However, the combination of Puustinen and Trokhan fails to disclose a pulp web is transferred directly to the rotating press belt (5) of the press roll (4) after the extended press nip (7).  An advantage of the claimed invention is the felt absorb moisture from the pulp web in the extended press nip and immediately after that the felt is separated from the web so that re-wetting of the pulp web is avoided.  On the contrary, in the prior art, in the standard shoe press application, there is generally a press fabric or felt between the rotating shoe press belt and the pulp web upon which the pulp web follows after the nip.
As noted hereinbefore, the respective claims 22-31, and 33-40 are dependent directly/indirectly on their respective base claims 21 and 32 and therefore, they are allowed as well.    
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748